Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Claims 1, 4, 9-15 18-21, 24-30, 32, 33, 39-42, 50-58, 61, 63, and 64; and claim 67 are considered to have effective filing date of 15 November 2016, as they have support in provisional application 62/422,308.
Claims 2 and 147; claims 36 and 148; and claim 35 are considered to have effective filing date of 1 September 2017, as the earliest support for these claims are in provisional application 62/553,271.
Claim 31 is considered to have effective filing date of 15 November 2017, as the earliest support for it is in non-provisional application 15/813,678.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2 and 36 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. 2021/0277654 A1, whose disclosures utilized below are fully supported by its foreign priority application KR 10-2016-0120277.
Considering claims 2 and 36, it is noted that the limitations that the composite article having a flexural strength and a flexural modulus (respectively in claims 2 and 36) are interpreted under BRI, which is to say, “a flexural strength” and “a flexural modulus” of the composite do not need to be the corresponding value of the composite article as a whole and can be properties of a subportion of the composite article (e.g. that of the rigid core per se).  Such an interpretation is further supported in view of the fact that the flexural modulus and flexural strength conducted in the instant application are those of the PET-based fiber batt per se (inst. app. spec. ¶ 0169-0174), while being wholly silent on usage of decorative portions (which would affect flexural properties to the composite article as a whole).
Rho discloses a panel comprising a surface material 102 (viz. a decorative portion) and a core material 101 made of at least one polyester nonwoven (viz. which is a rigid backing comprising a rigid core), wherein the core material 101 is affixed to the surface material 102 (Rho ¶ 0049 and 0050, Fig. 1).  Rho discloses that the core 101 is needle-punched (Rho ¶ 0078-0080, and 0097), wherein the core comprises two populations of polyester fibers, wherein one population is formed of monocomponent polyester fibers and wherein another population is formed of sheath-core polyester fibers having a sheath polyester component with a lower melting point and a core polyester component with a higher melting point (Rho ¶ 0023-0032 and ¶ 0094-0097).  It is clear from the broader disclosure and the specific examples that the monocomponent fibers have a melting point different from at least the low-melting component of the sheath-core fibers.   Rho further discloses that the resulting core has flexural strength of ~28 MPa and flexural modulus of ~1.0 GPa (id. Table 2), both of which are within the claimed ranges of claims 2 and 36, respectively.  Rho thus anticipates claims 2 and 36.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 9-13, 18, 19, 24, 25, 29-33, 35, 39, 57, 58, 61, and 64; claims 67 are rejected under 35 U.S.C. 103 as unpatentable over Rho.
Claims 147 and 148 are rejected under 35 U.S.C. 103 as unpatentable over Rho, as respectively applied to claims 2 and 36 above.
Considering claims 1, 4, 13, 24, 25, Rho discloses a panel comprising a surface material 102 (viz. a decorative portion) and a core material 101 made of at least one polyester nonwoven (viz. which is a rigid backing comprising a rigid core), wherein the core material 101 is affixed to the surface material 102 (Rho ¶ 0049 and 0050, Fig. 1).  Rho discloses that the core 101 is needle-punched (Rho ¶ 0078-0080, and 0097), wherein the core 101 comprises two populations of polyester fibers, wherein one population is formed of monocomponent polyester fibers, and wherein another population is formed of sheath-core polyester fibers having a sheath polyester component with a lower melting point and a core polyester component with a higher melting point (Rho ¶ 0023-0032 and ¶ 0094-0097).  It is clear from the broader disclosure and the specific examples that the monocomponent fibers have a melting point different from at least the low-melting component of the sheath-core fibers.  Rho is analogous, as it is from the same field of endeavor as that of the instant application (building material containing autogenously bonded nonwoven).
Rho discloses that the density of the core is 0.5 to 1.2 g/cm3 (id. ¶ 0055), which overlaps the claimed range (of 0.72 to 1.6 g/cm3 when converted to metric units).  It would have been obvious to one of ordinary skill in the art to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Wertheim, 191 USPQ 90, In re Woodruff, 16 USPQ2d 1934, and In re Peterson, 65 USPQ2d 1379.  Rho thus renders obvious claim 1.
Considering claims 9 and 10, as the fibers forming each polyester nonwoven is made by air layering (during which fibers are dispersed evenly, see Rho ¶ 0079), Rho is considered to have read on claims 9 and 10.
Considering claims 11 and 12, given that the respective lengths of the first and second populations of fibers are each from 3 to 60 mm (id. ¶ 0043). (wherein length >50 mm is recognized in the art as continuous fibers and length less than which is recognized as staple fibers), Rho renders obvious claims 11 and 12. 
Considering claims 18 and 19, neither pulp nor PVC is included in the core material.
Considering claim 29, Rho discloses that the core material has thickness of 0.1 to 5 mm, which overlaps the claimed range.
Considering claims 30-33, 35, and 39, these claims recite various properties of the claimed composite.  It is noted that the fibrous article in the composite of Rho may be constructed in a manner substantially similar to that of the instant application, including in aspects such as usage of material and final form of the material.  Specific similarities include at least:  a) physical form of the nonwoven in the laminate, b) polymeric material constituting the nonwoven, c) density of the nonwoven, and d) flexural properties of the nonwoven (including flexural modulus and flexural strength).  Re: a), both the claimed composite and the composite of Lawrence comprise a nonwoven core, wherein the nonwoven is autogenously bonded (viz. without usage of binders).  Re: b), the nonwoven in both the claimed composite and the composite of Lawrence are consolidated using polymeric binder fibers in the form of sheath-core PET fibers.  Re: c) the nonwoven in both the claimed composite and the composite of Lawrence have density of at least 45 pcf.  Re: d), the PET nonwoven core material of Rho has flexural strength of 28.4 MPa and flexural rigidity of 1.1 GPa, both of which are in line with the flexural modulus of the core of the instant application.  Given the substantial similarities between the PET nonwoven core material in the panel of Rho and the core of the instant application, the composite of Lawrence is considered to possess the various properties as claimed, thereby rendering obvious claims 30-33, 35 and 39.
Considering claim 40, Rho discloses a surface material that may be made from aluminum and steel, both of which are deemed to be “foils” in the conventional sense of the word.
Considering claims 57 and 58, Rho discloses that the panel disclosed therein may be used in buildings (id. ¶ 0054).  That the panel is used as flooring is thus rendered obvious, as person having ordinary skill in the art would understand that a panel used for buildings in general can be used for a particular part of a building (viz. floors).  
Considering claim 61, a board (as discussed in the rejection of claims 57 and 58) by definition comprises side edges.
Considering claim 64, under BRI, a substrate is deemed to be nothing more than an underlying layer (as etymologically, the root for substrate ultimately is substratum, meaning under layer).  Rho discloses that an underlying surface layer may be affixed to the core material via adhesive (id. Fig. 4).

Considering claim 67, this claim requires all limitations of claim 1 and additionally requires the core to have different densities.  Given that the core material of Rho is an autogenously bonded nonwoven wherein the fibers therein form a random network structure and pores (e.g. id. ¶ 0035, 0036, and 0084), wherein pores are located where fibers are not present, it follows that the location of pores are also random and not evenly distributed.  Therefore, there are subregions within the core having higher proportions of fiber content (e.g. where nodes are formed by plurality of fibers) and other subregions with lower proportion of fiber content and higher prevalence of pores (e.g. id. Fig. 5).  The former leads to a corresponding density higher than the average overall density of the core material, while the latter leads to a corresponding density lower than the average overall density of the core material.  At least this characteristic of an autogenously bonded nonwoven reads on claim 67.
Furthermore, there are also embodiments wherein an additional adhesive layer is located between the core material and a surface layer, such that during consolidation, material from the adhesive layer infiltrates into the pore located on a surface of the core material adjacent to the adhesive layer (id. ¶ 0062-0066).  In such a situation, there remains both substantial level of porosity in the middle of the core material (and thereby a lower density) and infiltration of adhesive material into some of the surface pores of the core material (and thereby resulting in a higher density).  This embodiment also renders obvious claim 67.

Considering claims 147 and 148, in view of the discussion in ¶ 6-7 and ¶ 11-12 above, the limitations of claims 147 and 148 are also rendered obvious.
	 
Claims 14, 15, 20, and 21 are rejected under 35 U.S.C. 103 as unpatentable over Rho, as applied to claim 1 above, and further in view of U.S. 2015/0140306 A1 (“Endo”).
Considering claims 14 and 15, Rho differs from the claimed invention, as it is silent regarding the inclusion of a third type of fiber.  
However, it is known in the art of construction materials that heat resistant thermoplastic fibers may be added to an autogenously bonded nonwoven that constitutes a construction material, as is taught in Endo (Endo ¶ 0027 0100), wherein the nonwoven taught therein incorporates polyetherimide fibers.  Endo is analogous, as it is from the same field of endeavor as that of the instant application (building panels).  Person having ordinary skill in the art has reasonable expectation of success that teachings re: incorporation of heat resistant thermoplastic may be incorporated into a nonwoven additionally containing PET binder fibers (as is the case of Rho), as the nonwoven of Endo contains both PET binder fibers and heat resistant thermoplastic fibers.  It would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, to have included heat resistant thermoplastic fibers (such as polyetherimide fibers) in the autogenously bonded nonwoven of Rho, as doing so improves heat resistance of the resulting article.
Considering claims 20 and 21, Endo teaches that fillers such as calcium carbonate and aluminum hydroxide (viz. aluminum trihydrate) may also be incorporated into a nonwoven containing heat resistant thermoplastic fibers and PET binder fibers (id. ¶ 0045).

Claims 26-28 are rejected under 35 U.S.C. 103 as unpatentable over Rho, as applied to claim 1 above, and further in view of U.S. 2006/0105154 A1 (“Sutton”).
Considering claims 26-28, although Rho is silent re: the usage of recycled fibers, usage of such materials in a nonwoven used for building materials is well-known.  Specifically, Sutton teaches the usage of recycled polyester materials from post-industrial sources (Sutton ¶ 0021-0025).  Person having ordinary skill in the art would have been motivated to use post-industrial polyester fibers for the fibers in the nonwoven core material of Rho, as Sutton is considered to have demonstrated that such fibers are known in the art for making nonwoven used for building materials.  This rationale for supporting a finding of obviousness, where one reference demonstrates that a particular material is suitable for a particular intended use, is considered appropriate under the guidelines set forth in MPEP 2144.07.
	
Claims 40-43, 50, 52-54, and 56 are rejected under 35 U.S.C. 103 as unpatentable over Rho in view of U.S. 2013/0333821 A1 (“Hahn”) or alternatively over Hahn in view of Rho.
Considering claims 40-43, although Rho as discussed above discloses adhering a surface material to the core material, Rho is silent regarding usage of polymeric surface materials.
However, usage of a decorative layer made materials recited in claim 40 is known in the art of laminate flooring, as is taught in Hahn (Hahn ¶ 0029).  Similarly, the printing of ink (which by definition forms an image) onto a decorative layer is also taught in Hahn (id. ¶ 0056); these would read on the limitations of claims 41-43.  Hahn is analogous, as it is also directed to laminate flooring (field of endeavor of instant application).  Person having ordinary skill in the art has reasonable expectation of success that the teachings in Hahn re: the decorative layer and ink layer may be applied as a surface material that can be affixed to the core material of Rho for the following reasons:  1) Hahn teaches that the decorative layer, ink layer, and wear layer taught therein are to be applied to backings formed from nonwoven PET (id. ¶ 0031), and the core material of Rho is a nonwoven PET; 2) both references are directed to construction materials, in particular those incorporating polymeric nonwoven; and 3) Hahn calls for the usage of materials that would impart adequate flexural properties (id. ¶ 0012), and the core material of Rho clearly exhibits such flexural properties.  Person having ordinary skill in the art would have been motivated to use the decorative layer and ink layer of Hahn as the surface material in the panel of Rho, as Hahn is considered to have demonstrated that such materials are known to be used in the field of building materials.  This rationale for supporting a finding of obviousness, where one reference demonstrates that a particular material is suitable for a particular intended use, is considered appropriate under the guidelines set forth in MPEP 2144.07.  Alternatively, person having ordinary skill in the art would have been motivated to use the core material of Rho as to form at least the secondary backing in the laminate of Hahn, for the core material of Rho exhibits flexural properties that are deemed to be advantageous by Hahn.  In this alternate reason for combining Hahn with Rho, claim 1 is also deemed to be separately rejected.
Considering claim 50, Hahn further teaches that a wear layer may be applied over all other layers of the laminate flooring (Hahn ¶ 0026).  
Considering claim 52, the materials constituting the wear layer are all known to be transparent (e.g. PET).  Furthermore, person having ordinary skill in the art would have been motivated to make such a layer should be transparent, so that the decorative material underneath would not be occluded from view by the wear layer.
Considering claims 53 and 54, PET and polypropylene (a polyolefin) are taught as suitable materials for the wear layer (id. ¶ 0026).
Considering claim 56, Hahn teaches that the wear layer may be embossed (id. ¶ 0026).

Claims 51, 55, and 63 are rejected under 35 U.S.C. 103 as unpatentable over Rho and Hahn, as applied to claim 40 above, and further in view of U.S. 2012/0103722 A1 (“Clausi”).
Considering claim 51, 55, and 63, the features recited in these claims are all well known in the art of floor covering.  Clausi teaches the inclusion of tongue and groove joints (Clausi ¶ 0028), which reads on claim 63.  Clausi teaches usage of wood veneer for decoration (id. ¶ 0021), which reads on claim 51.  Clausi also teaches that thickness of the wear layer could be varied (id. ¶ 0051), which would render obvious limitation of claim 55.  It would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, to apply these features taught in Clausi to the panel of Rho and Hahn, as these features are well-known in construction materials (particularly flooring).  This rationale for supporting a finding of obviousness, where one reference demonstrates that a particular material is suitable for a particular intended use, is considered appropriate under the guidelines set forth in MPEP 2144.07.

Claims 2 and 36 are rejected under 35 U.S.C. 103 as unpatentable over U.S. 2019/0016087 A1 (“Huang”) in view of Rho.  The reference date of Huang is 14 July 2017, which is before the effective filing date of claims 2 and 36.
Considering claims 2 and 36, Huang discloses a laminated article comprising various layers of PET, wherein the layers include a PET fiber fabric (mapping onto the decorative portion) and a PET nonwoven laminated board (mapping onto the densified fiber batt) (Huang clm. 1 and ¶ 0036).  Huang discloses that the layers of the nonwoven laminated board may have respectively different melting temperatures (id. ¶ 0040), which means in the nonwoven laminated board as a whole, there are PET fibers having different melting points.  Huang further discloses that the PET nonwoven laminated board is formed by heat-pressing numerous layers of nonwoven PET fabrics, each of which is needle punched (id. ¶ 0071-0072), and that the overall laminated article exhibits flexural strength of at least 18 MPa and flexural modulus of at least 0.64 GPa (id. ¶ 0073).  These values respectively overlap the ranges of 20 – 400 MPa as recited in claim 2 and 0.1 – 15 GPa as recited in claim 36.  It would have been obvious to one of ordinary skill in the art to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness.  Huang differs from the claimed inventions, as it does not disclose the usage of sheath-core multicomponent fibers in the layers forming the laminated board.
However, it is known in the art of autogenously bonded nonwovens to use nonwovens containing multicomponent fibers in the form of sheath-core fibers.  Specifically, Rho teaches a nonwoven core material formed from two populations of polyester fibers, wherein one population are monocomponent polyester fibers and wherein another population are sheath-core polyester fibers (Rho ¶ 0023-0030).  Each of Huang and Rho is analogous, as each reference is from the same field of endeavor as that of the instant application (interior furniture items containing autogenously bonded nonwoven).  Furthermore, given that both Rho and Huang are concerned with manufacturing of panels 1) containing a rigid portion formed of autogenously bonded nonwoven based on polyester fibers and 2) exhibiting strength and rigidity, person having ordinary skill in the art has reasonable expectation of success that the teachings of Rho may be applied to the nonwoven PET layers of Huang.  It would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, to have utilized the type of material taught in ¶ 0023-0030 of Rho to at least the surface PET layers of the nonwoven laminated board of Huang, as doing so imparts strength, formability, and improved interfacial adhesion (Rho ¶ 0026).  

Response to Arguments
In view of amendments made to claims 1 and 67, the 35 U.S.C. 112(a) and 35 U.S.C. 112(b) rejection of claims 1, 4, 9-15, 18-23, 35, 39-42, 50-58, 61, 63, 64, and 67 have been withdrawn.
In view of amendments made to independent claims 1, 2, 36, and 67, all previous instated lines of prior art rejection have been withdrawn, and new lines of rejection have been instated above.

Concluding Remarks
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  See MPEP § 706.07(a).  It is noted that the newly-instated rejection of claims 1 and 67 could not have been previously made, for the reference Rho does not contain express disclosure re:  indentation load, and that it is only due to the excision of this limitation that the reference Rho can now properly render obvious claims 1 and 67.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zheren Jim Yang whose telephone number is (571)272-6604.  The examiner can normally be reached on M-F 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Z. Jim Yang/Primary Examiner, Art Unit 1781